DETAILED ACTION
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/05/2022.  It is noted that applicant indicates in the response filed 10/05/2022 that claims 16-20 are cancelled. Therefore, elected claims 1-15 (corresponding to Species I, e.g. Figure 11) are pending and are treated on their merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 15 each recite the limitation "the upper surface" in lines 2-3 of the claims.  There is insufficient antecedent basis for this limitation in the claim.  It appears that these limitations may be intended to recite “the front surface”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellis (US Patent 3980097).
Regarding Claim 1, Ellis discloses a nozzle cap spacer for a hydrant nozzle cap comprising: a spacer body 96 (spider element 96 is readable as a “spacer body” at least because it provides a spacing between 102 and 110) defining an outer edge (as best shown in Figure 10) and an inner edge (inner edge defining aperture 100), the inner edge defining an opening 100 formed through a center of the spacer body (as shown in Figure 10); and a leak path notch (notch defined between legs 98) formed in the spacer body, the leak path notch extending radially inward from the outer edge (the outer edge defined by the outer edges of the legs 98, the notch extending radially inward from this outer edge in the same manner as achieved by applicant’s notch) of the spacer body.
Regarding Claim 2, Ellis is seen as further disclosing the nozzle cap spacer 96 is a gasket spacer (it is noted that 96 is seen to be readable as a “gasket spacer” in at least the same manner as achieved by applicant because 96 has planar opposite surfaces; the term “gasket” typically requires a sealing function, however applicant’s “gasket spacer” includes a leakage flow path therethrough and therefore the term “gasket spacer” is interpreted in light of applicant’s specification as filed to not require a sealing function) comprising a compressible, resilient material (it is noted that although Ellis discloses the spacer as a “relatively rigid plastic material or metal”, every material inherently has some degree of compressibility and resiliency; it is noted that applicant’s specification as filed does not provide specific definitions for these terms and therefore these broad limitations must be interpreted accordingly).
Regarding Claim 3, Ellis further discloses the spacer body 96 defines a front spacer surface (upstream facing surface) and a rear spacer surface (downstream facing surface) opposite the upper surface (best shown in Figures 9 and 10): a thickness of the nozzle cap spacer 96 is defined between the front spacer surface and the rear spacer surface (as shown in Figures 9 and 10, the thickness is in the left to right direction in Figure 9); and the leak path notch (between legs 98) extends from the front spacer surface to the rear spacer surface (best shown in Figure 10).
Regarding Claim 5, Ellis further discloses the rear spacer surface (downstream surface) is substantially planar (as shown in Figures 9 and 10).
Regarding Claim 6, Ellis further discloses the front spacer surface (upstream surface) is substantially planar (as shown in Figures 9 and 10).
Regarding Claim 7, Ellis is seen as further disclosing the outer edge of the spacer body is substantially circular (a circular outer edge of the spacer body is defined by the outer circumference of the legs 98; i.e. the spacer body is defined at the outer edge by the outer circumference of these legs in addition to the notches, similar to the applicant’s spacer body which includes a notch interrupting the circular outer edge), and the inner edge of the spacer body is substantially circular (defining aperture 100).
Regarding Claim 8, Ellis discloses a spaced nozzle cap assembly comprising: a nozzle cap comprising a cap body 52 (it is noted that 52 provides a cap over the upper opening of 14 and therefore is readable as a “cap body”), the cap body 52 comprising a bore sidewall defining a bore 88 (Figure 9), the bore sidewall further defining a leak channel 90 (the counterbore 90 is seen to define a “leak channel” at least because the increased size provided by the counter bore allows fluid to flow or leak through the passage between arms 98); and a nozzle cap spacer 96 received within the bore (at the leak channel 90 of the bore) and defining an outer edge (as best shown in Figure 10), a leak path notch (notch defined between legs 98) extending into the nozzle cap spacer at the outer edge (the outer edge defined by the outer edges of the legs 98, the notch extending radially inward from this outer edge in the same manner as achieved by applicant’s notch), the leak path notch (between legs 98) aligned with the leak channel 90.
Regarding Claim 13, Ellis further discloses the nozzle cap spacer 96 further defines an inner edge (inner edge defining aperture 100), the inner edge defining an opening 100 formed through a center of the nozzle cap spacer (Figure 10 especially), the leak path notch extending radially inward from the outer edge of the nozzle cap spacer towards the inner edge (the outer edge defined by the outer edges of the legs 98, the notch extending radially inward from this outer edge in the same manner as achieved by applicant’s notch).
Regarding Claim 14, Ellis is seen as further disclosing the nozzle cap spacer 96 is a gasket spacer (it is noted that 96 is seen to be readable as a “gasket spacer” in at least the same manner as achieved by applicant because 96 has planar opposite surfaces; the term “gasket” typically requires a sealing function, however applicant’s “gasket spacer” includes a leakage flow path therethrough and therefore the term “gasket spacer” is interpreted in light of applicant’s specification as filed to not require a sealing function) comprising a compressible, resilient material (it is noted that although Ellis discloses the spacer as a “relatively rigid plastic material or metal”, every material inherently has some degree of compressibility and resiliency; it is noted that applicant’s specification as filed does not provide specific definitions for these terms and therefore these broad limitations must be interpreted accordingly).
Regarding Claim 15, Ellis further discloses the nozzle cap spacer 96 defines a front spacer surface (upstream facing surface) and a rear spacer surface (downstream facing surface) opposite the upper surface (best shown in Figures 9 and 10): a thickness of the nozzle cap spacer 96 is defined between the front spacer surface and the rear spacer surface (as shown in Figures 9 and 10, the thickness is in the left to right direction in Figure 9); and the leak path notch (between legs 98) extends from the front spacer surface to the rear spacer surface (best shown in Figure 10).
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US Patent 3259383).
Regarding Claim 1, Johnson discloses a device capable of use as a nozzle cap spacer for a hydrant nozzle cap (at least because the device of Johnson occupies space) comprising: a spacer body 2 defining an outer edge 4 and an inner edge 6, the inner edge 6 defining an opening formed through a center of the spacer body (as shown in Figures 1, 3, and 4); and a leak path notch 8 formed in the spacer body, the leak path notch 8 extending radially inward from the outer edge of the spacer body (the notch extends from the outer periphery inward in the same manner as achieved by applicant).
Regarding Claim 2, Johnson further discloses the nozzle cap spacer 2 is a gasket spacer (as described above, the structure of Johnson is seen to act as a “gasket spacer” in at least the same manner as achieved by applicant) comprising a compressible, resilient material (Johnson discloses the device is a spring, which is inherently compressible and resilient).
Regarding Claim 3, Johnson further discloses the spacer body 2 defines a front spacer surface (facing upwardly in Figure 4) and a rear spacer surface (facing downwardly in Figure 4) opposite the upper surface: a thickness of the nozzle cap spacer 2 is defined between the front spacer surface and the rear spacer surface (as shown in Figure 4); and the leak path notch 8 extends from the front spacer surface to the rear spacer surface (i.e. notch 8 extends through the entire thickness of the device).
Regarding Claim 4, Johnson further discloses the leak path notch 8 is substantially U-shaped (as shown in Figures 1 and 3).
Regarding Claims 5 and 6, Johnson is seen as further disclosing the rear spacer surface is substantially planar and the front spacer surface is substantially planar.  It is noted that although Johnson shows the spacer 2 in the frustoconical position, the spacer is designed such that it may be flattened if desired.  Therefore, during normal use of the device, the rear and front spacer surfaces may be positioned such that they are planar.
Regarding Claim 7, Johnson further discloses the outer edge 4 of the spacer body is substantially circular (as shown in Figures 1 and 2, the outer edge is substantially circular with notches therein), and the inner edge 6 of the spacer body is substantially circular (as shown in Figures 1 and 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US Patent 3980097) in view of Verheul (US Patent 2329960).
Regarding Claim 4, Ellis does not disclose the leak path notch is substantially U-shaped.
Verheul teaches a fluid coupling and further teaches a flow path notch (between arms 7 as shown in Figure 2) is substantially U-shaped.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Ellis such that the spacer includes a greater number of arms and notches, thereby providing notches which are substantially U-shaped, as taught by Verheul for the purpose of increasing the contact area between the spacer and the bore, thereby ensuring that the spacer remains in the desired position.
Regarding Claim 7, Ellis is seen as disclosing all of the elements of this claim as described above.  Alternatively, in the event that Ellis is not seen as disclosing the outer edge of the spacer body is substantially circular, Ellis in view of Verheul (the proposed modification of Ellis in view of Verheul as described with respect to claim 4 above) discloses an outer edge which is substantially circular (defined by the outer edge of the adjacent arms as taught by Verheul as shown in Figure 2).  Additionally, it is noted that the selection of the number and/or size of the arms is an obvious matter of design choice to balance stability considerations with flow considerations.  An increased number of arms or arms with greater circumferential lengths provide an outer edge closer to circular.  The claim does not require a full circular outer edge and instead requires the outer edge to be less than circular due to the presence of the notch.
Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pinney et al. (US Patent 9670650) and Hyland et al. (US Patent 8931505) both teach an antenna used with a fire hydrant, but fail to teach a spacer having a leak path as claimed..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753